     Case 3:21-cv-00410-BEN-AHG Document 11 Filed 04/01/21 PageID.35 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROYAL & SUN ALLIANCE                                Case No.: 3:21-cv-0410-BEN-AHG
     INSURANCE PLC,
12
                                        Plaintiff,       ORDER GRANTING MOTION TO
13                                                       SUBSTITUTE ATTORNEY
     v.
14
                                                         [ECF No. 10]
     JACK MORTON WORLDWIDE, INC.,
15
                                      Defendant.
16
17         Plaintiff Royal & Sun Alliance Insurance PLC (“RSA”) filed a motion to substitute
18   Sean Brew of the Law Office of Sean Brew for its current counsel, Andrew D.
19   Kehagiaras of Roberts & Kehagiaras LLP. The Court, having considered all documents,
20   evidence, and arguments presented to it, grants RSA’s motion and approves the
21   substitution of Sean Brew in place of Andrew D. Kehagiaras. The Clerk shall terminate
22   Mr. Kehagiaras’ receipt of efilings.
23         IT IS SO ORDERED.
24   Dated: April 1, 2021                   ________________________________
25                                          HON. ROGER T. BENITEZ
                                            United States District Judge
26
27
28
                                                     1
                                                                            3:21-cv-0410-BEN-AHG
